Bloodworth, J.
1. When read as a part of the entire charge, there is nothing in the instructions complained of that requires a new trial.
2. Under the qualifying note of'the trial judge, there is no merit in the ground which alleges error in admitting evidence as to a car broken open.
3. The court did not err in permitting a witness to testify that the “ears named in the indictment contained merchandise and other things of value.” The indictment alleged that the accused entered the cars “with the intent to steal goods, wares, freight, and other things of value being therein. ”
4. The evidence supports the verdict, which has the approval of the trial judge; and, as no error of law was committed, the judgment must stand.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.